Citation Nr: 1636013	
Decision Date: 09/14/16    Archive Date: 09/20/16

DOCKET NO.  09-20 022	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for a back disorder.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Bredehorst



INTRODUCTION

The Veteran had active duty in the Army from February 1953 to February 1955.

This appeal to the Board of Veterans' Appeals (Board) is from a January 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran also appealed the denial of service connection for bilateral hearing loss and tinnitus.  The RO subsequently granted these claims in a November 2012 rating decision, so they are no longer before the Board.

In June 2013, the Board remanded the case in order to schedule a videoconference hearing that was requested by the Veteran, and he was later notified of the date, time, and location of the hearing.  The Veteran did not appear for the scheduled hearing, and he has not shown good cause for not doing so; and, therefore, the hearing request is considered withdrawn.  See 38 C.F.R. § 20.704 (d) (2015).

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

A chronic low back disorder was not shown during active service; and, there is no competent evidence that the Veteran has a present disability of the low back.


CONCLUSION OF LAW

The criteria for service connection for a low back disorder have not been met.  
38 U.S.C.A. § 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).
REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2015).

The duty to notify has been met.  See May 2006 MAP-D Development Letter.  Neither the Veteran, nor his representative, has alleged prejudice with regard to notice.  The Federal Court of Appeals has held that "absent extraordinary circumstances...it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...." See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  In light of the foregoing, nothing more is required. 

Regarding the duty to assist, the Veteran's complete service treatment records are unavailable.  In cases where a Veteran's service treatment records are unavailable through no fault of a Veteran, there is a heightened obligation on the part of VA to assist the claimant in the development of his case, explain findings and conclusions, and to consider carefully the benefit of the doubt rule.  See Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); 38 U.S.C.A. § 5107 (a) (West 1991); 38 C.F.R. § 3.303 (a) (2015).  The Board is satisfied that a diligent effort, though unavailing, was undertaken to acquire the service treatment records.  The May 2006 letter notified the Veteran that his service treatment records may have been destroyed in a fire at the National Archives and Records Administration in 1973, and he was given NA Form 13055 to complete in order to search for his military records through other sources.  The Veteran submitted the form, but it was incomplete since he did not list any in-service injuries, treatment dates, or treatment facilities.  The Veteran was sent a follow-up letter in June 2010 with another NA Form 13055, but the Veteran did respond.

The Veteran also did not identify any VA treatment or complete and return any authorization forms to release private treatment records.  In a May 2006 statement, he stated that he had back problems in service and since service, but that his doctor has been retired and his records were unavailable.  The Veteran did not indicate when his doctor retired or identify any treatment since then.  See VA 21-4138 received October 2006.  For this reason, no post-service treatment records were obtained or associated with the record.

The Board acknowledges that a VA examination was not conducted for the claim one appeal.  Consideration has also been given as to whether an examination is necessary.  However, since the available service treatment records contain no evidence of a back disorder and there is no clinical evidence of a current back disorder, an examination to secure a medical nexus opinion is not necessary, as even the low standard in McClendon v. Nicholson, 20 Vet. App. 27 (2006).  See 38 C.F.R. § 3.159 (c)(4); Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) (VA is not obligated to provide an examination for a medical nexus opinion where the supporting evidence of record consists only of unsubstantiated lay allegations establishing the required association between this current disability and service).  

The Board finds no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002);

II. Legal Criteria and Analysis

Service connection may be established for chronic disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (a).  

Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship or "nexus" between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Service connection may be granted on a presumptive basis for certain chronic diseases if the disability was manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1110, 1112(a)(1), 1113; 38 C.F.R. §§ 3.307 (a)(3), 3.309(a).

For purposes of 3.303(b), where the veteran asserts entitlement to service connection for a chronic condition, but there is insufficient evidence of a diagnosis in service, the veteran can establish service connection by demonstrating a continuity of symptomatology since service, but only if the chronic disease is listed under 38 C.F.R. § 3.309 (a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

For disabilities that are not listed as chronic under 38 C.F.R. § 3.303 (b), the avenue for service connection is by a showing of in-service incurrence or aggravation under 38 C.F.R. § 3.303 (a), or by showing that a disease that was first diagnosed after service is related to service under 38 C.F.R. §  3.303 (d).

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107.  When, after careful consideration of all the procurable and assembled data, a reasonable doubt arises regarding service origin or any other point, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

In his May 2006 statement, the Veteran reported that while in service he worked in Germany in a factory making tank parts.  His formal claim indicates that this job required lifting a lot of heavy parts.  

Although he reported having back problems in service, the only available service treatment record is his February 1955 service separation examination, which shows the evaluation of his spine and musculoskeletal system was normal.  The clinician also noted in the comments section that the Veteran did not have any serious injuries, operations, or diseases, and that he had no medical complaints.  See STR - Medical.  Thus, there is no contemporaneous evidence of a back problem when he separated from active duty.  

While he has reported having problems in service, he has not produced or identified any medical evidence to suggest he has a current disorder or has had any diagnosed disorder of the low back during the pendency of the appeal.

The Board has considered the Veteran's statement.  In adjudicating a claim the Board must assess the competence and credibility of the Veteran.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  As a lay person the Veteran is competent to give evidence about what he has experienced during and since service regarding his back.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, when considering the record as a whole, the Board does not find his statement to be credible or probative.  

The Veteran is not at fault as to the unavailability of the majority of his service treatment records, but finds there is compelling probative evidence in the one record that is available that contradicts his assertion.  The February 1955 examination report shows that when he was released from active duty there was no clinical evidence or subjective complaints related to his back.  The service treatment record is competent evidence and more reliable than the Veteran's assertions of in-service back problems, which were made several decades later.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the Veteran long after the fact).

Aside from his statement, the Veteran has offered no evidence in support of his claim, particularly information regarding the post-service treatment of his back including his symptoms or any diagnoses that may have been made.  Because the Veteran did not appear for his videoconference hearing, the Board was unable to elicit any information from him that would potentially be helpful to his claim.  As such, the Board is left with nothing except the Veteran's own vague, unsubstantiated statement regarding a current back problem.

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. §§ 1110, 1131; Degmetich v. Brown, 104 F. 3d 1328 (1997).  Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim.  Brammer v. Brown, 3 Vet. App. 223 (1992).

Unfortunately, due to the lack of any probative evidence in favor of the claim, the Board must find that a preponderance of the evidence is against the claim.  Consequently, the claim is denied.

The Board notes that in pursuing a claim, a claimant has some responsibility to cooperate in the development of all facts pertinent to his claim, and the duty to assist is not a one-way street.  Wood v. Derwinski, 1 Board. App. 190 (1991).  Indeed, in Kowalski v. Nicholson, 19 Vet. App. 171, 178 (2005), the Court clearly held that the claimant is obligated to cooperate in the development of evidence, and failure to do so puts him at risk of an adverse adjudication based on an incomplete and underdeveloped record.


ORDER

Service connection for a back disorder is denied.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


